Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 07/06/2021 are acknowledged.
According to the Amendments to the claims, Claims 13-14, 17 and 25 has /have been amended, Claims 1-12 were previously cancelled, Claim 24 has /have been cancelled, Claims 33-34 has /have been added.  Accordingly, Claims 13-23 and 25-34 are pending in the application.  An action on the merits for Claims 13-23 and 25-34 are as follow.
The previous 112 (b) Claim Rejections on Claim 14, and Claim Objections are withdrawn in light of applicant's amendment to the claims with no new matter added.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-23 and 27-29 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “the substantially transparent conductive coating layer” in line 14.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 13-23 and 25-34 are rejected under 35 U.S.C. 103 as being unpatentable over Koontz (EP 0 524 537 A2) in view of Choi et al. (US 2011/0017727 A1).  
Regarding Independent Claim 13, Koontz discloses an electrically heatable glazing panel comprising: a substrate (windshield 10/ 110, Figs 1-3 respectively); and
a first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) comprising:
i) a substantially transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively),
ii) first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) substantially parallel adapted to supply electrical voltage (power source 34/ 134/ 234, Figs 1-3 respectively) across the substantially transparent, electrically conductive coating layer (see Figs 1-3), and
iii) a conductive pathway defined between the first and the second spaced bus bars (the conducive path way between each first and second bus bars in respectively Figs 1-3);

Koontz teaches the invention as claimed and as discussed above; except wherein the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone,
Choi teaches a front window (front window for...such as a vehicles, [0075]) with conductive pathway is provided (conductive heating line pattern of the heating element, Fig 7, [0013]) by a pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi’s further teaching of wherein the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Claims 14-17 and 20-23, Koontz in view of Choi teach the invention as claimed and as discussed above; Koontz further teaches: 
Claim 14, wherein the electrically heatable glazing panel is a heating laminated vehicle windshield window comprising two glass sheets joined together by a thermoplastic interlayer (glass ply 12 and 14, plastic interlayer16, Figs 1, Scanned P 3 line 15), comprising the substantially transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) covering most of a surface of a windshield glass sheet electrically powered by the first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) located at least in a wiper rest area delimiting the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively); 
Claim 15, wherein the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) extends substantially in the wiper rest area on a lower edge of the electrically heatable glazing panel (Title: windshield with special heating circuit for wiper arm storage area); 
Claim 16, wherein the busbars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) are located at least horizontally along the wiper rest area and from either side of the first electrically heatable zone along a length of a lower edge of the electrically heatable glazing panel (heating area 26/ 126/ 226, see Figs 1-3 respectively); 
Claim 17, wherein the pattern within the substantially transparent electrically conductive coating layer of the first electrically heatable zone is obtained by applying a mask on a glass sheet (masking areas of the bent glass, scanned P 6 line 38) during 
Claim 20, wherein the substantially transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) has a resistance between 0.5 and 25 ohms/square (see Table 1: R: film surface resistivity (ohms/square) between 4 and 25, scanned P 4); 
Claim 21, wherein the glazing panel is thermally toughened (the coated area has heat screening properties, scanned P 3 line 18); 
Claim 22, wherein the glazing panel is laminated (for laminated windshields, scanned P 3 line 14-18); 
Claim 23, further comprising a second electrically hearable zone (a second electrically hearable zone other than heating area 26/ 126/ 226, see Figs 1-3 respectively), wherein the first and the second electrically heatable zones are continuously electrically connected by the electrically conductive coating (see the different electrically heatable zones are continuously electrically connected by the electrically conductive coating 118/ 218 respectively, Figs 2-3).
Regarding Claims 18-19 and 27-29, Koontz in view of Choi teach the invention as claimed and as discussed above; except the limitations of Clams 18-19.  Choi further teaches: 
Claim 18, wherein the pattern (a pattern of coated and decoated regions in Fig 7) includes a succession of parallel patterns having a form of a succession of zigzag or sinusoid lines forms (see the succession of parallel patterns of a succession of zigzag or sinusoid lines forms in Fig 7); 
Claim 19, wherein the pattern is located in position of the electrically heatable glazing panel (front window for...such as a vehicles, [0075]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz in view of Choi with Choi’s further teaching of the limitations under Clams 18-19 because Choi teaches, in Para. [0008], of providing heating element with a previously set desired pattern using various methods and still having excellent heating performance at a low voltage; 
Claim 27, wherein a width of the coated regions (line width of the conductive heating line …100 micrometers, 30 micrometers, 25 micrometers, 5 micrometers or more. The interval between the lines …200 micrometers to 0.65 mm, [0071]); Choi do not explicitly disclose that a width of the coated regions is between 500 μm and 5 mm; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a width of the coated regions is between 500 μm and 5 mm, since such a configurations would have involved a mere change in the width of a component, a change in width is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while arrangement of the width of the coated regions is not between 500 μm and 5 mm. 
Claim 28, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7); 
Claim 29, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi’s further teaching of Claims 18-19 and 27-29 because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

Regarding Independent Claim 25, Koontz discloses a heatable laminated vehicle windshield window (windshield 10/ 110 is installed in a vehicle, P 3 line 22, Figs 1-3 respectively) comprising: first and second glass sheets (an outer glass 12, inner glass 14, Fig 1) joined together by a thermoplastic interlayer (a plastic interlayer 16, Fig 1);
a substantially transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively) on a surface of the first glass sheet 12 (see Fig 1),

i) a portion of the substantially transparent, electrically conductive coating layer (see Figs 1-3 respectively),
ii) first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) substantially parallel to one another and located at least in a wiper rest area delimiting the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively), the first and second spaced bus bars adapted to supply electrical voltage (power source 34/ 134/ 234, Figs 1-3 respectively) across the substantially transparent, electrically conductive coating layer (see Figs 1-3), and
iii) a conductive pathway defined between the first and the second spaced bus bars (the conducive path way between each first and second busbars in respectively Figs 1-3);
Koontz teaches the invention as claimed and as discussed above; except wherein the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein each coated region is configured to have a non-uniform width over a length of such coated region.
Choi teaches a front window (front window for...such as a vehicles, [0075]) with conductive pathway is provided (conductive heating line pattern of the heating element, Fig 7, [0013]) by a pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7), and wherein each coated region is configured to have a non- all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Regarding Claim 26, Koontz in view of Choi teach the invention as claimed and as discussed above; Koontz further teaches, wherein the first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) extends substantially in the wiper rest area on a lower edge of the first glass sheet (in the wiper rest area on a lower edge of outer glass sheet 12, Fig 1).
Regarding Claims 30-33, Koontz in view of Choi teach the invention as claimed and as discussed above; except the limitations of Clams 30-32.  Choi further teaches: 
Claim 30, wherein a width of the coated regions (line width of the conductive heating line …100 micrometers, 30 micrometers, 25 micrometers, 5 micrometers or more. The interval between the lines …200 micrometers to 0.65 mm, [0071]); Choi do not explicitly disclose that a width of the coated regions is between 500 μm and 5 mm; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a width of the coated regions is between 500 μm and 5 mm, since such a configurations would have involved a mere change in the width of a component, a change in width is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well while arrangement of the width of the coated regions is not between 500 μm and 5 mm. 
Claim 31, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7); 
Claim 32, wherein the pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7) comprises a series of parallel and identical coated regions (a series of parallel and identical coated regions, Fig 7).
Claim 33, wherein the width of each coated region varies along its length in parallel with width variations in adjacent coated regions (the line widths and line intervals of the printing pattern may be different from each other, [0040]).

Claims 30-33 because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

Regarding Independent Claim 34, Koontz discloses an electrically heatable glazing panel comprising: 
a substrate (windshield 10/ 110, Figs 1-3 respectively); and
a first electrically heatable zone (heating area 26/ 126/ 226, Figs 1-3 respectively) comprising:
i) a substantially transparent, electrically conductive coating layer (electroconductive coating 18/ 118/ 218, Figs 1-3 respectively),
ii) first and second spaced bus bars (bus bars 22 and 24/ 140 and 142/ 240 and 242, Figs 1-3 respectively) substantially parallel adapted to supply electrical voltage (power source 34/ 134/ 234, Figs 1-3 respectively) across the substantially transparent, electrically conductive coating layer (see Figs 1-3), and

Koontz teaches the invention as claimed and as discussed above; except wherein the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein a width of the coated regions is between 500 μm and 5 mm.
Choi teaches a front window (front window for...such as a vehicles, [0075]) with conductive pathway is provided (conductive heating line pattern of the heating element, Fig 7, [0013]) by a pattern of coated and decoated regions (a pattern of coated and decoated regions in Fig 7), and with a width of the coated regions (line width of the conductive heating line …100 micrometers, 30 micrometers, 25 micrometers, 5 micrometers or more. The interval between the lines …200 micrometers to 0.65 mm, [0071]); Choi do not explicitly disclose that a width of the coated regions is between 500 μm and 5 mm; however It would have been an obvious matter of design choice to one skilled person in the art at the time the invention was made to arrange a width of the coated regions is between 500 μm and 5 mm, since such a configurations would have involved a mere change in the width of a component, a change in width is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237; also applicant has not disclosed that this kind of design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Koontz with Choi’s further teaching of wherein the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone, and wherein a width of the coated regions is between 500 μm and 5 mm because all the claimed elements shown above were well known in the art, and one skilled in the art could have substituted the conductive pathway of Choi for the conductive pathway of Koontz, with no change in their respective functions, to yield predictable results, i.e., the conductive pathway is provided by a pattern of coated and decoated regions in the substantially transparent electrically conductive coating layer of the first electrically heatable zone to affect electrical resistivity of the coating in the first electrically heatable zone. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).

Response to Arguments
Applicant’s arguments filed 07/06/2021 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761